Case 1:21-cv-20540-MGC Document 20 Entered on FLSD Docket 04/21/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 21-20540-Civ-COOKE/O’SULLIVAN

  LEONCIO V. DATTUS,

         Plaintiff,

  vs.

  SUNSET VALET PARKING, INC., and
  EDUARDO PEREZ ARRUFAT,

        Defendants.
  _________________________________________/
                         ORDER OF DISMISSAL WITH PREJUDICE
         THIS MATTER comes before me upon Judge O’Sullivan’s Order (ECF No. 19),
  recommending that the parties’ Settlement Agreement be approved. I have reviewed Judge
  O’Sullivan’s Order in accordance with Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350
  (11th Cir. 1982) and it is adopted as the Order of this Court.
         Accordingly, it is ORDERED and ADJUDGED as follows:
              1. The Court APPROVES the parties’ Settlement Agreement.
              2. This case is DISMISSED with prejudice. This Court shall retain jurisdiction
                 to enforce the terms of the Settlement Agreement until February 3, 2022.
              3. The Clerk of Court shall CLOSE this case. All pending motions, if any, are
                 DENIED as moot.
         DONE and ORDERED in Chambers at Miami, Florida, this 21st day of April 2021.




  Copies furnished to:
  John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of record
